UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6483



DAVID CHAPMAN,

                                                Plaintiff - Appellant,

          versus


DOCTOR TRIPLETT; AL CANNON, JR.,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(CA-04-363-8-18BI)


Submitted:   August 12, 2005                 Decided:   August 29, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Chapman, Appellant Pro Se.    Robert Holmes Hood, Jr., Roy
Pearce Maybank, HOOD LAW FIRM, Charleston, South Carolina, Hugh
Willcox Buyck, BUYCK LAW FIRM, Charleston, South Carolina, Sandra
Jane Senn, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David   Chapman   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.            See Chapman v.

Triplett, No. CA-04-363-8-18BI (D.S.C. Mar. 14, 2005). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                               - 2 -